DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



2.	Claim 1 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “wherein the carbon nanotubes are aligned in a direction parallel to a long axis of the trench” but from the disclosure does not contain any mechanism how the nanotubes become parallel to the long axis other than the functionalization (see applicant’s para [0056] may become aligned in a direction parallel to the long axis). Therefore it is not enabled how the nanotubes are aligned and for examination purpose it would be enough to have the 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 1, 9 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 defines in last line “..and the carbon nanotubes are aligned..” has antecedent issue which should be “the plurality of carbon nanotubes are aligned...”.

Claims 2-8 are also rejected being dependent on rejected claim 1.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4.	Claims 1-8 are provisionally rejected on the ground of  nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent Application No. 16264794.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the pending application ‘794, it is not patentably distinct from claim 18.  


A GENERIC DISCLOSURE WILL ANTICIPATE A CLAIMED SPECIES COVERED BY THAT DISCLOSURE WHEN THE SPECIES CAN BE "AT ONCE ENVISAGED" FROM THE DISCLOSURE

2131.02    Genus-Species Situations [R-08.2017]

Regarding claims 2-8: Claims 2-8 of the pending application ‘794 teaches all the limitations.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




5. Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Afzali et al, (US Patent 8,604,559) herein after refer to Afzali) in view of Afzali et al (US Patent 8,394,727),  Afzali et al. (US PGPUB 2013/0082233 A1 herein after refer to Afzali’2233) and Sheehan et al. (US PGPUB 2008/0138577A1)

Regarding claim 1: Afzali teaches in Fig. 1 about a carbon nanotube based device, comprising:
a substrate 105;
a metal oxide layer 110 on the substrate;
a plurality of non-metal oxide islands 101 on the metal oxide layer forming a trench between the non-metal oxide islands (col.3, lines 60-64 teaches the non-bonding surface 101 may be formed around a periphery of the bonding surface 110, from a plane view perspective and col.3, lines 65-67 teaches the non-bonding surface 101 may include plural non-bonding surfaces 101 including different types of materials which could interpreted as non-metal oxide islands forming trench. Afzali’727 in Fig. 3 and Afzali’233 in Fig. 2A clearly teaches the similar limitation);
a monolayer in the trench, wherein the monolayer is formed by a plurality of functionalized bifunctional compounds having a first reactive moiety and a diazonium moiety, wherein the first reactive moiety is selectively chemically adsorbed onto exposed portions of the metal oxide layer (Fig. 9); and
a plurality of carbon nanotubes, wherein the diazonium moiety of each of the plurality of functionalized bifunctional compounds is chemically bonded to one of the plurality of carbon nanotubes, and the plurality of carbon nanotubes are free of compounds other than the functionalized bifunctional compound, wherein the carbon nanotubes are aligned with a long 

Afzali does not explicitly show wherein the first reactive moiety is selectively chemically adsorbed onto exposed portions of the metal oxide layer.

However Afzali’727 teaches wherein the first reactive moiety is selectively chemically adsorbed onto exposed portions of the metal oxide layer (col.7, lines 24-16);

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Afzal’727 teachings to Afzali’s semiconductor device to arrive at the claimed invention by applying a known technique to a known device with predictable results.
< Basic Requirements of a Prima Facie Case of
Obviousness
**>The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. ___,
___, 82 USPQ2d 1385, 1395-97 (2007)

Furthermore regarding the limitation “wherein the first reactive moiety is selectively chemically adsorbed onto exposed portions of the metal oxide layer”, “wherein the diazonium moiety of each of the plurality of functionalized bifunctional compounds is chemically bonded to one of the plurality of carbon nanotubes, and the plurality of carbon nanotubes are free of compounds other than the functionalized bifunctional compound”, 




6.	Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Afzali et al (US Patent 8,394,727) in view of Afzali et al. (US PGPUB 2013/0082233 A1 herein after refer to Afzali’2233) and Afzali et al, (US Patent 8,604,559) herein after refer to Afzali’559) and Sheehan et al. (US PGPUB 2008/0138577A1)

Regarding claim 1: Afzali teaches in Fig. 3 and claim 1about a carbon nanotube based device, comprising:
a substrate 52 (Afzali’2233 also clearly shows about the substrate part 210 in Fig. 2a clearly);
a metal oxide 56 layer on the substrate;
a plurality of non-metal oxide islands 54 on the metal oxide layer forming a trench (the opening between 54) between the non-metal oxide islands;

a plurality of carbon nanotubes 64 wherein the diazonium moiety 62 of each of the plurality of functionalized bifunctional compounds is chemically bonded to one of the plurality of carbon nanotubes (as shown to Fig. 3), and the carbon nanotubes are free of compounds other than the functionalized bifunctional compound (as shown in Fig. 3, 64’s are connected to only 62 and free from anything else), wherein the carbon nanotubes are aligned with a long axis of the trench.

Afzali in view of Afzali’2233 does not explicitly talk about wherein the carbon nanotubes are aligned in a direction parallel to a long axis of the trench.

However Afzali’559 teaches in col.3, lines 35-51 wherein the carbon nanotubes are aligned in a direction parallel to the long axis of the trench (The positioning of the nanostructure 115 may follow the shape and orientation of the bonding surface 110). Sheehan also teaches in Fig. 1-3 how placement of nano-fibers parallel to the long axis of the trench depends on the dimension of the trench.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to understand that  in Afzali’s device the nanotubes would aligned in a direction parallel to the long axis of the trench based on functionalization and shape and orientation of the bonding surface (Afzali’559, Sheehan, Fig. 1-3)

Applicant’s arguments regarding Afzali’727 does not teach nanotubes are aligned with the long axis as per Fig. 3-5 are not found persuasive. These are to show how carbon nanotubes are placed to the trench because of functionalization similar to applicant’s claims. There is nowhere in Afzali’727 described that carbon nanotubes cannot be selectively placed on the trench and aligned in a direction parallel to the long axis of the trench.   By comparing Afzali’727 and applicant’s disclosures it appears these are similar about functionalization teachings to place nanotubes on a bonding surface and  applicant’s  disclosure does not have any other mechanism other than functionalization to place the nanotubes on the bonding surface which is taught by prior art Afzali’727.


Regarding claim 2: Afzali teaches in Fig. 2wherein the plurality of non-metal oxide islands are made of a material selected from the group consisting of silicon dioxide (SiO2), silicon oxynitride (SiON), germanium oxide (Ge02), hydrogen silsesquioxane (HSQ), poly-silicon, and silicon.


Regarding claim 3: Afzali does not explicitly talk about wherein the plurality of non-metal oxide islands are made of a material selected from the group consisting of gold, silver, platinum, and palladium.



It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Regarding claim 4: Afzali’2233 teaches in [0006] about wherein the non-metal oxide islands have a thickness in the range of about 1 nm to about 100 nm, and the trench has a depth equal to the thickness of the non-metal oxide islands.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Regarding claim 5: Afzali’2233 teaches [0040] wherein the plurality of carbon nanotubes are selected from the group consisting of single-walled nanotubes (SWNTs), double-walled carbon nanotubes (DWNTs), and multi-walled nanotubes (MWNTs).

Regarding claim 6: Azali and Afzali’2233 teaches wherein the plurality of carbon nanotubes are not chemically functionalized before being chemically bonded to the second reactive moiety of the functionalized bifunctional compound.

7.	Claims 7-9 are rejected under 35 U.S.C. 103 as being obvious over Afzali et al (US Patent 8,394,727) in view of Afzali et al. (US PGPUB 2013/0082233 A1 herein after refer to Afzali’2233), Afzali et al, (US Patent 8,604,559) herein after refer to Afzali’559) and Sheehan et al. (US PGPUB 2008/0138577A1) and Pace et al. (US PGPUB 2011/0163296 A1)

Regarding claim 7: Afzali in view of Afzali’2233 does not explicitly talk about wherein the carbon nanotubes have a length in the range of about 100 nm to about 2000 nm.

Pace teaches in [0473] about wherein the carbon nanotubes have a length in the range of about 1 um to about 50 um which is an overlapping range of the claimed range.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Regarding claim 8: Afzali’2233 teaches in [0006] about wherein the trench formed by the non-metal oxide islands and the metal oxide layer has a width in a range of about 30 nm to about 500 nm and a length in a range of about 500 nm to about 1500 nm.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
8.	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897